DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 and 10/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-35 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratcliffe et al. (“Ratcliffe”, US 2017/0064877).

Regarding claim 31, Ratcliffe discloses a camera module configured to be mounted on an inside of a windshield of a vehicle and to image an external environment of the vehicle, the camera module comprising: 
a plurality of lens units having optical axes, respectively, wherein the optical axes are shifted from each other, an optical image of the external environment individually enters within angles of view, which are around the optical axes, respectively, the angles of view are different from each other (Ratcliffe: see figs. 6, 9 and par. [0030], wherein a plurality cameras 74, 76, 76 capture image in front of the vehicle. One of ordinary skill in the art would understand each camera has optical axis respectively, wherein the optical axes are shifted from each other as cameras 74, 76 and 78 are arrange in horizontal direction. One again, one of ordinary skill in the art would understand an optical image of the external environment individually enters within angle of view of each camera, which are around the optical axes for each camera, the angles of view are different from each other as the cameras 74-78 are located in different positions in the horizontal direction); and 
an imaging system to perform imaging individually through the lens units and to generate an outside image of the external environment (Ratcliffe: see figs. 6, 9 and par. [0030], in which the cameras 74-78 perform imaging individually through the lens unit and to generate an outside image of the external environment as the cameras 74-78 are mounted in a housing 72 to view and analyze the environment in front of the vehicle), wherein 
an other of the lens units is shifted relative to one of the lens units in a longitudinal direction of the vehicle (Ratcliffe: see figs. 6, 9, wherein the camera 76 is shifted relative to camera 74 in a horizontal direction of the vehicle), and 
the other of the lens units coincides with the one of the lens units in a vertical direction of the vehicle (Ratcliffe: see figs. 6 and 9, in which the camera 76 has a same height as the camera 74).

Regarding claim 32, Ratcliffe discloses the camera module according to claim 31, wherein 
the lens units further include a third lens unit (Ratcliffe: see figs. 6, 9 and par. [0030], wherein the lens units further include a camera 78), 
the one of the lens units is shifted relative to the other of the lens units and the third lens unit in the longitudinal direction of the vehicle (Ratcliffe: see figs. 6, 9 and par. [0030], note that the camera 74 is shifted relative to the camera 76 and the camera 78 in the horizontal direction of the vehicle), and 
the one of the lens units coincides with the other of the lens units and the third lens unit in the vertical direction of the vehicle (Ratcliffe: see figs. 6, 9 and par. [0030], wherein the camera 74 has the same height with the camera 76 and the camera 78).

Regarding claim 33, Ratcliffe discloses the camera module according to claim 32, wherein the other of the lens units coincides with the third lens unit in the longitudinal direction of the vehicle (Ratcliffe: see figs. 6, 9 and par. [0030], where in the camera 76 coincides with the camera 78 in the longitudinal direction of the vehicle as 3 cameras look similar).

Regarding claim 34, Ratcliffe discloses the camera module according to claim 31, wherein the other of the lens units and the one of the lens units overlap with each other when viewed in a lateral direction of the vehicle (Ratcliffe: see figs. 6, 9 and par. [0030], note that the camera 76 and the camera 74 overlap with each other when viewed in a horizontal direction of the vehicle).

Regarding claim 35, Ratcliffe discloses the camera module according to claim 31, wherein the other of the lens units is located without substantial vertical shift from the one of the lens units (Ratcliffe: see figs. 6, 9 and par. [0030], in which the camera 76 is located without substantial vertical shift from the camera 74).

Regarding claim 46, Ratcliffe discloses the camera module according to claim 31, wherein 
a camera casing attachable to the windshield and accommodates each of the lens units (Ratcliffe: see figs. 6, 8-9 and par. [0030], wherein a housing 72 is attachable to the windshield and accommodates each of the cameras); and 
a common positioning member commonly provided for the lens units and positioning each of the lens units relative to the camera casing in an axial direction (Ratcliffe: see figs. 6, 9 and par. [0030], wherein a space between cameras 74, 76 and 78 of the housing 72 is commonly provided for the cameras and positioning each of the cameras relative to the housing 72 in an axial direction).

Allowable Subject Matter
Claims 36-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697   

/LIN YE/Supervisory Patent Examiner, Art Unit 2697